DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 were originally presented having a filing date of 24 February 2020. 
Via Amendments received 17 June 2022, claims 1 and 11 were amended, claims 9, 10, 19, and 20 cancelled, and claims 21-23 added. Via Amendments received 26 September 2022, claims 1-10, 12-15, and 18-20 were cancelled, and claim 11 amended.
This communication is a non-final rejection. Claims 11, 16, 17, and 21-23 are currently pending.
Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  they are dependent from cancelled claim 15.  Appropriate correction is required.
For the purposes of compact prosecution, claims 16 and 17 are interpreted as depending from claim 11 in the prior art rejection section set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Somers et al. (US 11099573 B2), hereinafter referred to as “Somers”, in view of Shvodian (US 2008/0101253 A1), hereinafter referred to as “Shvodian”, and further in view of Williams et al. (US 10129575 B1), hereinafter referred to as “Williams”.
Somers, Shvodian, and Williams are considered analogous to the claimed invention because they are in the same field of wireless communication (see MPEP 2141.01 (a)).
Regarding claim 1, Somers teaches A method implemented in a computer of a vehicle, comprising: 
… a first communications module, wherein the first communications module is configured to transmit the message outside of the vehicle (see at least Somers Fig. 1 “first computing system 110”, column 5, lines 49-52 “the computing system(s) 110, 112, 114 can also or alternatively include a system communicating with the vehicle 102, e.g., via a wired or wireless connection.”); 
determining whether the message has been received from a second communications module (see at least Somers Fig. 1, column 5, lines 61-63 “The third computing system 114 may be configured to receive the data 116 generated by the first computing system 110”, column 6, lines 50-60 “For example, and as illustrated, tags 122c, 122d are associated with the data 116 generated by the first computing system 110… the tags 122c, 122d associated with the data 116 can include some or all of the information contained in the respective tags 122a, 122b, as well as third timestamp information (t.sub.3) 124c and a first system identification information (id.sub.s1) 130a”, wherein the identification information 130a identifies that the data has come from the first computing system 110); 
and, if so, … then calculate the message latency corresponding to the message including by subtracting a received timestamp (rx_timestamp) from a transmission timestamp (tx_timestamp) (see at least Somers column 6, lines 6-14 “As shown in FIG. 1, an instance of the data 106 generated by the first sensor system 104a may have an associated first tag 122a that includes first timestamp information (t.sub.1) 124a and a first unique ID (id.sub.1) 126a. The first timestamp information 124a may include a time at which the data 106 was captured, e.g., a time at which a sensor of the first sensor system 104a was read out, and/or a time at which the data was sent, e.g., transmitted or published, by the first sensor system 104a.”, column 8, lines 57-62 “For instance, a latency associated with the data 106 may be a difference between a time at which the data 106 is captured by the first sensor system 104a and a time at which the packet 128a is output by the first sensor system 104a, which times may be included in the first timestamp information 124a.”, column 9, lines, 3-11 “In another non-limiting example … a latency associated with the first computing system 110 may be calculated as a difference between a time at which the data 116 is published by the first computing system 110 and a time associated with receiving the data 106 and/or the data 108 at the first computing system 110.”);
determining whether the message latency is greater than a predetermined latency threshold (see at least Somers column 10, lines 32-40 “The latency threshold component 136 may include information about latency thresholds for each of the systems of the vehicle 102. For example, the latency threshold component 136 may determine whether a latency determined by the latency determination component 134 falls within a threshold or expected latency range. When the latency for one of the systems is outside of the expected range, the latency threshold component 136 may determine an anomalous performance event.”); 
determining whether to generate a warning message based on the determination of whether the message has been received from the second communications module (see at least Somers column 2, lines 42-51 “However, if the determined latency is outside of the operational latency range, techniques described herein may identify a latency-related event. Moreover, in some implementations, the techniques described herein can control the vehicle in a safe state in response to the event. For example, controlling the vehicle in the safe state may include taking one or more actions to mitigate the latent data. Such actions can include slowing the vehicle, issuing a warning, and/or executing a safe stop trajectory, for example”) and whether the message latency is greater than the predetermined latency threshold (see at least Somers column 2, lines 42-51 “In some examples, a latency determined according to techniques described herein can be compared to an expected or operational latency range… However, if the determined latency is outside of the operational latency range, techniques described herein may identify a latency-related event. Moreover, in some implementations, the techniques described herein can control the vehicle in a safe state in response to the event. For example, controlling the vehicle in the safe state may include taking one or more actions to mitigate the latent data. Such actions can include slowing the vehicle, issuing a warning, and/or executing a safe stop trajectory, for example.”); and
actuating the vehicle based on the warning message (see at least Somers Fig. 6, and column 10, lines 48-56 “The safe state component 138 may receive event information from the latency threshold component 136, e.g., when the latency threshold component 136 detects an anomalous event, and institute one or more operations in response to the event. In the illustrated example, the safe state component 138 may control the vehicle 102 by issuing a safe state control 140. For example, the safe state control 140 can control the vehicle 102 to execute a safe stop maneuver.”, column 21, lines 2-4 “In some examples, information about the anomalous latency event may be provided to the safe state component 536 to take some safe action.”, column 26, lines 1-4 “Thus, by way of nonlimiting example, the safe state component 536 can publish data, e.g., a safe stop message, to the bus 538, and the drive module(s) 514, which may subscribe to receive safe stop messages, can receive the published message, and implement the safe stop.”).
(Supplemental note: Examiner is interpreting Somers’ “expected or operational latency range” to teach Applicant’s “predetermined latency threshold”.)

Somers teaches that the first computing system 110 receives data from first and second sensor systems 104a, 104b, and that the third computing system 114 outputs data 120 as control data (see at least Somers column 5 lines 65-67). Somers does not teach providing a message from the computer in the vehicle to a first communications module. However, Shvodian teaches a controller sending a message to a destination mode and receiving a response from the destination mode (see at least Shvodian [0020] “The controller 210 is configured to transmit a round trip time (RTT) measurement packet to a network element at the destination node via the interface 205 and to measure a RTT from transmission of the RTT measurement packet to reception of a response from the destination node to determine if the RTT is greater than a predetermined time period”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somers to include “providing a message from the computer in the vehicle to a first communications module” disclosed in Shvodian. This combination would have been done by known methods as sending an initial message/signal to a receiver and determining the time of the receiver’s receipt of the message/signal is the only way to determine a system’s latency. The results of this combination are predictable and, in combination, the elements of Somers and Shvodian merely perform the same functions as they do separately. 

Somers in view of Shvodian does not teach but Williams teaches based on a comparison of source identification information for the message to a system identification to determine whether to calculate a message latency (see at least Williams Fig. 1, [0027]-[0028] “At step 108, the reply message is verified. For example, the source device may confirm that the message contains a valid confirmation of the original query message and that the unique identifier of the requesting device is valid. In turn, the requestor identifier may be validated, for example, by comparing the identifier to a database of known subscribers to the particular content, or to known licensees of a particular content protection technology. Once the message is verified, the time elapsed between message transmissions is measured.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somers in view of Shvodian to use “based on a comparison of source identification information for the message to a system identification to determine whether to calculate a message latency” as disclosed in Williams. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention to include Williams’s comparison of a response message with a database of unique identifiers and calculation of latency in order to authenticate the messaging device.
Regarding claim 16, Somers in view of Shvodian and further in view of Williams teaches the system of claim 11 as shown above. Somers further teaches further comprising causing the warning message to be transmitted via a wireless network to a server (see at least Somers Fig. 5, “network(s) 542” and “remote computing system(s) 544”, and column 26, lines 17-20 “For example, the remote computing system(s) 544 may be one or more computing devices in communication with the vehicle 502, e.g., via the network 542.”).
Regarding claim 21, this claim is substantially similar to claim 11 and is, therefore, rejected in the same manner as has been set forth above, in the rejection of claim 11.
Regarding claim 22, this claim is substantially similar to claim 16 and is, therefore, rejected in the same manner as has been set forth above, in the rejection of claim 16.

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Somers in view of Shvodian and further in view of Williams as applied to claims 11 and 21 above, and even further in view of Koller et al (Pub No. US 20210309238 A1), hereinafter referred to as “Koller”.
Koller is considered analogous to the claimed invention because they are in the same field of vehicle communication (see MPEP 2141.01 (a)).
Regarding claim 17, Somers in view of Shvodian and further in view of Williams teaches the system of claim 11 as shown above. Somers, Shvodian, and Williams fail to teach but Koller teaches wherein the processor is further programmed to cause a vehicle to transition from an autonomous mode to a non-autonomous mode (see at least Koller [0006] “A method for operating an autonomously driving vehicle that is connected to a central computer unit via a communication connection for exchanging data provides that, during the autonomous driving mode, a request to take over a driving task is emitted to a vehicle user when at least one takeover condition is fulfilled. According to the invention, the takeover condition is fulfilled when it is established that the communication connection to the central computer unit is disrupted on a route portion that exceeds a predetermined length and on which the vehicle is located or which the vehicle is approaching.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somers, Shvodian, and Williams to use “wherein the processor is further programmed to cause a vehicle to transition from an autonomous mode to a non-autonomous mode” as disclosed in Koller. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention of Somers, Shvodian, and Williams with Koller’s switch from autonomous driving to manual driving after a communication disruption to increase safety during a vehicle’s autonomous driving (see at least Koller [0007]-[0009], “By using the method, the traffic safety can be increased… Thus, it can be ensured to the greatest extent that an exchange of necessary information between the vehicle and the central computer unit, in particular for the autonomous driving mode of the vehicle, is possible”).
Regarding claim 23, this claim is substantially similar to claim 17 and is, therefore, rejected in the same manner as has been set forth above, in the rejection of claim 17.
Response to Arguments
Applicant’s Amendments, filed 26 September 2022, with respect to the objections to the Drawings and Specification, have been fully considered and are persuasive. These objections have been withdrawn. 
Applicant’s arguments, filed 26 September 2022, with respect to the rejection(s) of claim(s) 11, 16, 17, and 21-23 under 35 U.S.C. 103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art reference of Williams teaching the limitation “based on a comparison of source identification information for the message to a system identification to determine whether to calculate a message latency”, as shown above in the rejection of claim 11. Therefore, claims 11, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Somers in view of Shvodian and further in view of Williams, and claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Somers in view of Shvodian and further in view of Williams and even further in view of Koller. The Office has added additional citations to the references to set forth where the newly amended limitations are taught in these prior art rejections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        
November 30, 2022